347 Ill. App. 440 (1952)
107 N.E.2d 45
Silvio E. Piacenti, Plaintiff-Appellant,
v.
Williams Press, Inc., William E. Williams and Robert A. Meier III, Defendants-Appellees.
Gen. No. 45,724.
Illinois Appellate Court.
Opinion filed June 30, 1952.
Released for publication July 15, 1952.
Irving Breakstone, for appellant.
Richard B. Austin, for certain appellees, and Robert A. Meier, Jr., for certain other appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE KILEY.
Judgment affirmed.
Not to be published in full.